TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00304-CV



                                          T. H., Appellant

                                                  v.

                          Texas Department of Public Safety, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 266,267-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due August 6, 2015. On counsel’s motion,

the time for filing was extended to November 2, 2015. Appellant’s counsel has now filed a second

motion requesting that the Court extend the time for filing appellant’s brief an additional twenty-nine

days. We grant the motion for extension of time and order appellant to file a brief no later than

December 1, 2015. No further extension of time will be granted and failure to comply with this

order may result in the dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is so ordered this 4th day of November, 2015.



Before Chief Justice Rose, Justices Pemberton and Field